ORDER
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into numerous complaints of serious professional misconduct filed against respondent. The complaints allege that respondent misled his clients about the status of their legal matters, settled his clients’ personal injury claims without their knowledge, forged his clients’ endorsements on settlement checks and converted the settlement funds, and engaged in criminal conduct. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Mel L. Credeur, Louisiana Bar Roll number 4589, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Mel L. Credeur for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Mel L. Credeur shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana